Case 5:18-cv-00153-RWS-CMC Document 148 Filed 06/17/19 Page 1 of 2 PageID #: 1343



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 TEXARKANA DIVISION

    TRAVELPASS GROUP, LLC, PARTNER          )
    FUSION, INC., and RESERVATION           )
    COUNTER, LLC,                           )
                                            )
                                Plaintiffs, )
                                            )
    v.                                      )           Case No. 5:18-cv-00153-RWS-CMC
                                            )
    CAESARS ENTERTAINMENT                   )
    CORPORATION, CHOICE HOTELS              )
    INTERNATIONAL, INC., HILTON             )
    DOMESTIC OPERATING COMPANY,             )
    INC., HYATT HOTELS CORPORATION,         )
    MARRIOTT INTERNATIONAL, INC., RED )
    ROOF INNS, INC., SIX CONTINENTS         )
    HOTELS, INC., and WYNDHAM HOTEL         )
    GROUP LLC,                              )
                                            )
                               Defendants. )



            DEFENDANT HILTON DOMESTIC OPERATING COMPANY, INC.’S
               NOTICE OF COMPLIANCE REGARDING PRIVILEGE LOG


          Pursuant to the Federal Rules of Civil Procedure and the Court’s Docket Control Order

   (Doc. No. 115), Defendant Hilton Domestic Operating Company Inc. (“Hilton”) hereby files this

   Notice confirming that Hilton is not withholding any documents under a claim of privilege.




                                                  1
Case 5:18-cv-00153-RWS-CMC Document 148 Filed 06/17/19 Page 2 of 2 PageID #: 1344



   Dated: June 17, 2019                             Respectfully submitted,

                                                    /s/ Jennifer Parker Ainsworth
                                                    Jennifer Parker Ainsworth
                                                    Texas State Bar No. 00784720
                                                    WILSON, ROBERTSON
                                                      & CORNELIUS, P.C.
                                                    909 ESE Loop 323, Suite 400
                                                    Tyler, Texas 75701
                                                    Telephone: (903) 509-5000
                                                    Fax: (903) 509-5092
                                                    jainsworth@wilsonlawfirm.com

                                                    Carrie C. Mahan
                                                    Brianne L. Kucerik
                                                    WEIL GOTSHAL & MANGES LLP
                                                    2001 M Street, N.W.
                                                    Washington, D.C. 20036
                                                    Telephone: (202) 682-7000
                                                    Fax: (202) 857-0940
                                                    carrie.mahan@weil.com
                                                    brianne.kucerik@weil.com

                                                    Randi W. Singer
                                                    Olivia J. Greer
                                                    WEIL GOTSHAL & MANGES LLP
                                                    767 Fifth Avenue
                                                    New York, NY 10153
                                                    Tel: (212) 310-8000
                                                    Fax: (202) 310-8007
                                                    randi.singer@weil.com
                                                    olivia.greer@weil.com

                                                    Attorneys for Defendant
                                                    Hilton Domestic Operating Company Inc.




                                    CERTIFICATE OF SERVICE

          The undersigned certifies that the foregoing document was filed electronically in
   compliance with Local Rule CV-5(a). As such, this motion was served on all counsel who have
   consented to electronic service, Local Rule CV-5(a)(3), on this the 17th day of June, 2019.

                                                    /s/ Jennifer P. Ainsworth
                                                    Jennifer P. Ainsworth

                                               2
